UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-2265


JOSEPH M. RUSSELL,

                Plaintiff - Appellant,

          v.

MICHAEL P. MCWEENY; COMMONWEALTH OF VIRGINIA; VICTOR ELION,
P.H.D.,

                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:08-cv-00063-JBF-JEB)


Submitted:   January 15, 2009                Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph M. Russell, Appellant Pro Se. Christy Monolo, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; William
Norman Watkins, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph R. Russell appeals the district court’s order

dismissing his civil complaint pursuant to District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983), and Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923).          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.           Russell v. McWeeny,

No. 4:08-cv-00063-JBF-JEB (E.D. Va. Oct. 2, 2008).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2